EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm To the Board of Directors and the Shareholders of SEANERGY MARITIME HOLDINGS CORP.: We consent to the inclusion in the registration statement on Form F-1 of SEANERGY MARITIME HOLDINGS CORP. (the "Company") of our report dated March27, 2009, with respect to the consolidated balance sheet of SEANERGY MARITIME HOLDINGS CORP. as of December31, 2008, and the related consolidated statements of income, shareholders' equity, and cash flows for the year then ended, which report appears in the Company's Registration Statement on Form F-1 filed on May 14, 2010. We consent to the references to our firm under the caption "Experts" in the prospectus. /s/ KPMG Certified Auditors AE Athens, Greece May 14, 2010 SK 26
